COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00259-CR


Jonathan David Gonzalezortega           §    From the 297th District Court

                                        §    of Tarrant County (1319080D)

v.                                      §    October 29, 2015

                                        §    Opinion by Justice Sudderth

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By __/s/ Bonnie Sudderth_______________
                                       Justice Bonnie Sudderth
           OPINION INFORMATION TO PUBLISHERS

                               FROM

                         COURT OF APPEALS
                      SECOND DISTRICT OF TEXAS
                           FORT WORTH


CASE DOCKET NUMBER:                02-15-00259-CR

NAME OF CASE:                      JONATHAN DAVID
                                   GONZALEZORTEGA

                                   V.

                                   THE STATE OF TEXAS

DATE OPINION FILED:                OCTOBER 29, 2015

DATE REHEARING FILED:



TRIAL COURT:                       297TH DISTRICT COURT

TRIAL COURT JUDGE:                 HON. DAVID C. HAGERMAN

COUNTY:                            TARRANT



ATTORNEY FOR APPELLANT:            Attorney Name
                                   Law Firm
                                   City, TX

ATTORNEY FOR STATE:                Attorney Name
                                   Law Firm
                                   City, TX